395



       OFFICE   OF THE ATTORNEY    GENERAL      OF TEXAS




Eon. Homrr D. lFOk
County Auditor
Fapetto County
La Grange, Texas




                                                 a in addition
                                                 a*ed the shsritf


                                             ion .whloh 1s as follows t
                                               whether   or   not   an




                      saoh oi thr foregoi~      two questions       $a

             The only aosts whioh imy be taxed in delinquent   t*i:
sulto ore those speolr1oall.y  ~rotidsd  POT by statute.   There
ia no statute whloh authorizer   a dollnquclnt tax attorqey whoa&
contraot has exglred to tax as aoits a See for prspariaga
tQX deed for tho sheriff,
                                                                              399


non.     Ronor   I?. Sok,   paga 2



            Llkewlse them ir m rtatuto ln exfotenoe    rhlsh
authorlztm -the ehorlff  to hire an attorney to prepare the
tax deed iOr bin and @how thla 88 M sqpanae Or OrflQ@ in
addition  to the $2.00 allowed tho sharlti  for his mm~otm.
              Your attention    la oalled to Art1010 7328,Vernon’8
Rwired    Civil Statute8 of Taxa+ whioh provide8 that In aaao
tDa QrDQeFty ia sold by the rhor~fr to the State the 8hirr
e&all m&e a deed to the 3tateg wing iormr              ta ?m preoorlbed
and furnhlwd br the Oomptrolhs rhowlng in eaoh oare the
amount of taxos, interest,        pudy      fmd aoats for whloh @old,
and the olork*# oortm 1or reoord~n& tIm doe&.               Ho 18 irrrthor
required by raid rtatub to aausa swh do&                 to br reoorded
in thm roaord of deed8 by the 0ou.M.~ olerk of the oounty and
w&en 60 reoorded aha2.X iorrrard the aam to the Corpptreller.
In lnatanoee where the land i8 rold by thr 8horirt to t&e
State in8iXnlOhas a form for tha drrd $8 Mod whioh 1s
propared by tho CoPsgtroller,        it ir ‘mldent that     there would
be no mason why the sherUT would be rorood to amploy an
attorney to fill in t&is blank fo?&            In the event tba
i3lsarifr 00tid not riil ia auoh rorm and hit iorood to
employ an attorney to fill        tkr ton in for him, the expense
or same uould h&v. to oome out or hla pinto               purlbe* m&her-
mre,    the atatutoe   or Texas oontwuplgto that         the aounty and/or
dlstrlot atbornep mhall be the legal adrla0.rot the rhrrirr
aa well aa the other ooun8y oiflcer8)          and as al1 oftioero      are
prmwmed to perform their        duty it woulb appear that        in the
l~ont the sherifr     had airrioulty      in lxeoutfiag a tax dead he
Oould go ror legal adrioo to the poblio orriow whom duty
it is to adtlso him in reganl to Buoh matters.
                 TxusQing      we hare answorsd your questioh8
                             that
fully,     and assuring      you that any thwo ofm be 0r turther
asalatanoe       to you you hare bu6 to OR11won UII~ we are